Citation Nr: 1119782	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-27 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating higher 20 percent for cervical strain.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for chronic fatigue syndrome. 

3.  Whether new and material evidence has been presented to reopen the claim of service connection for dyspnea or shortness of breath.    


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1970 to May 1987 and from January 1991 to April 1991.  

The Veteran also served in the United States Navy Reserves from July 1987 to July 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 1995, April 2006, and January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the rating decision in December 1995, the RO denied a rating higher than 10 percent for the service-connected cervical spine disability.  In a rating decision in September 1998, the RO increased the rating to 20 percent effective March 9, 1995. In September 1999, the Board remanded the claim for a rating higher than 20 percent.  In a rating decision in January 2003, the RO assigned separate ratings of 10 percent for thoracic outlet syndrome involving the ulnar nerves in each arm.  In correspondence in January 2003, the Veteran stated that he was satisfied with the assigned ratings and he did not wish to continue his appeal.  

In the rating decision in April 2006, the RO denied service connection for chronic fatigue and denied the Veteran's application to reopen the claim of service connection for dyspnea. 

In the rating decision in January 2008, the RO denied service connection for depression, continued the previous denial of service connection for chronic fatigue syndrome, denied service connection for stomach condition with heartburn and indigestion (claimed as gastrointestinal disorder), and again denied the  application to reopen the claim of service connection for dyspnea. 





In a rating decision in June 2009, the RO granted service connection for irritable bowel syndrome (claimed as service connection for gastrointestinal disorder; previously claimed as service connection for stomach condition with heartburn and indigestion).  Service connection for irritable bowel syndrome (claimed as gastrointestinal disorder), having been granted, that issue is no longer on appeal.

In a rating decision in November 2010, the RO granted service connection for posttraumatic stress disorder and major depressive disorder and depression.  As service connection has been granted, the issue is no longer on appeal.  

The new and material evidence claim of service connection for chronic fatigue syndrome and the reopened claim of service connection for dyspnea or shortness of breath are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In correspondence dated in January 2003, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal on the claim for increase for the service-connected cervical strain. 

2.  In a rating decision in April 2006, the RO denied the application to reopen the claim of service connection for dyspnea; after the Veteran was notified of the adverse decision and of his right to appeal, he initiated, but did not perfect, an appeal, and the decision became final by operation of law based on the evidence then of record. 

3.  The evidence presented since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for dyspnea or shortness of breath.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for increase for cervical strain disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The rating decision in April 2006 by the RO, denying the application to reopen the claim of service connection for dyspnea, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

3.  The additional evidence presented since the rating decision in April 2006 by the RO, denying the application to reopen the claim of service connection for dyspnea, is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the Veteran's request to reopen the previously denied claim of service connection for dyspnea, further discussion here of compliance with the VCAA is not necessary.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Increased for Cervical Strain 

In a rating decision dated in December 1995, the RO denied a claim for a rating higher than 10 percent for a cervical strain, which the Veteran appealed.  



In a rating decision in September 1998, the RO increased the rating to 20 percent.  In September 1999, the Board remanded the claim for a rating higher than n 20 percent.  In a rating decision in January 2003, the RO assigned a separate 10 percent rating for thoracic outlet syndrome involving the ulnar nerves in each arm, secondary to the cervical strain disability.  In correspondence in January 2003, prior to promulgation of a Board decision, the Veteran withdrew the appeal on the claim for increase.  

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The writing in January 2003 constitutes a withdrawal of the appeal on the claim for increase for service-connected cervical strain.  Accordingly, the Board does not have jurisdiction over the matter and the appeal of the claim is dismissed.  38 U.S.C.A. § 7105. 

New and Material Evidence Claim 

The claim of service connection for dyspnea was last denied in a rating decision in April 2006 by the RO on the grounds that new and material evidence had not been presented to reopen the previously denied claim.  The claim was previously denied because dyspnea was not shown in service and that there was no evidence of post-service respiratory disability.  After the Veteran was notified of the adverse decision and of his right to appeal, he filed a notice of disagreement, and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although that rating decision became final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the application to reopen the claim was received in January 2007, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence Previously Considered

The evidence considered at the time of the rating decision in April 2006 by the RO consisted of service treatment records, VA records, a report of an April 1995 Persian Gulf War examination, and the reports of VA examinations in November 1996 and in May 1997.

The service treatment records contain no record of dyspnea after the Veteran's 1991 return from the Persian Gulf, but the records do show that the Veteran received medical care, including x-rays, while on active duty in 1987, for lung congestion to rule out pneumonia.  

VA records in 1995 document the Veteran's complaint of dyspnea since his return from the Persian Gulf.

During an April 1995 Persian Gulf War examination the Veteran complained of dyspnea since serving in the Persian Gulf.  He reported that he was exposed to smoke while serving in the Persian Gulf, which he described as so dense that he thought it was fog.  The diagnosis was dyspnea since Persian Gulf War and nonsmoker since 1984.

On VA respiratory examination in November 1996, the Veteran complained of shortness of breath with mild activity soon after his return from the Persian Gulf War.  He stated that he was enveloped in heavy petrochemical smoke from oil well fires for two days aboard ship.  He reported that he had been prescribed an inhaler, but that it did not relieve his shortness of breath.  The examiner noted that the Veteran was breathing comfortably at rest.  Physical examination found chest clear, regular heart rate and rhythm, no murmurs.  The diagnosis was residuals of exposure to petrochemical smoke and asthma.

On VA general medical examination in May 1997 the Veteran complained of shortness of breath for the last five years.  The examiner noted that pulmonary examination in 1995 had found no lung problems.  Physical examination found lungs clear to auscultation and breath sounds equal.  The shortness of breath without a diagnosis was reported. 

On VA respiratory examination in May 1997, there were only symptoms of shortness of breath with exertion, exercise related, but no diagnosis.




Additional Evidence and Analysis

Service connection for dyspnea or shortness of breath was denied on the grounds that dyspnea was not shown in-service and that there was no evidence of post-service respiratory disability.

In order that the additional evidence may be considered new and material, the evidence must relate to either basis for the prior denial of the claim.  

The additional evidence consists, in pertinent part, of VA records dated in June 2006, which noted a history of lung disease and abnormal chest x-ray.  In August 2007, it was noted that the Veteran had asthma that was subclinical in the past, but now there was evidence of recurrent upper respiratory infections.

This evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim, that is, evidence of current disability, the absence of which was the basis, in part, for the previously denial of the claim. Therefore the evidence is new and material and the claim is reopened.


ORDER

The appeal of the claim for increase for cervical strain is dismissed.

As new and material evidence has been presented, the claim of service connection for dyspnea or shortness of breath is reopened, and to this extent only the appeal is granted. 






REMAND

On the application to reopen the claim of service connection for chronic fatigue syndrome, the Veteran was not provided adequate pre-adjudication notice under the Veterans Claims Assistance Act of 2000 (VCAA), pertaining to the basis for the prior denial of the claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To comply with the precedent opinion in Kent, further procedural due process is needed. 

On the reopened claim of service connection for dyspnea, as the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the claims are REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), pertaining to the reason or reasons for the prior denial of the claim of service connection for a chronic fatigue syndrome. 

2.  Afford the Veteran a VA examination determine:

a).  Whether the Veteran currently has chronic respiratory disability, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that any current chronic respiratory disability is related to environmental hazards in the Persian Gulf in February and March 1991. 

If however after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify whether an opinion cannot be determined based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 

3.  After the requested development is completed, adjudicate the application to reopen the claim of service connection for chronic fatigue syndrome and the reopened claim of service connection for a respiratory disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


